              Case 1:21-cv-00618-SAB Document 11 Filed 05/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   LUZ M. ROBLES DE NUNEZ,                         Case No. 1:21-cv-00618-SAB

12                  Plaintiff,                       ORDER ADVISING PARTIES OF STAY OF
                                                     ACTION PURSUANT TO GENERAL ORDER
13           v.                                      615

14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                    Defendant.
16

17

18          On April 14, 2021, Luz M. Robles De Nunez (“Plaintiff”) filed this action seeking

19 judicial review of a final decision of the Commissioner of Social Security (“Commissioner”)
20 denying their application for disability benefits pursuant to the Social Security Act.

21          On April 14, 2020, General Order Number 615 issued staying all Social Security actions

22 filed after February 1, 2020 until the Commissioner may begin normal operations at the Office of

23 Appellate Hearings Operations and may resume preparation of a certified copy of the

24 administrative record. On May 18, 2021, a summons was returned executed demonstrating the

25 Commissioner was served on May 12, 2021. (ECF No. 10.)

26 / / /
27 / / /

28 / / /


                                                     1
              Case 1:21-cv-00618-SAB Document 11 Filed 05/19/21 Page 2 of 2


 1          Accordingly, the parties are HEREBY NOTIFIED that pursuant to General Order

 2 Number 615, this action has been stayed and the stay will be automatically lifted when the

 3 Commissioner files the certified copy of the administrative record. See E.D. Cal. G.O. No. 615,

 4 ¶¶ 6, 10; see also ¶ 11 (setting forth good cause requirement to request lifting of stay in a specific

 5 case).

 6
     IT IS SO ORDERED.
 7

 8 Dated:      May 19, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
